 1
 2
 3
 4
 5
 6
 7
 8
                     UNITED STATES DISTRICT COURT
 9
10                 CENTRAL DISTRICT OF CALIFORNIA
11 MARIA SALAS, NOEL SALAZAR,             Case No.: 2:20-cv-11422
   and M.J.S. minor, by and through
12
   his Guardian Ad Litem , MARY           STIPULATION RE: PROTECTIVE
13 ANN D’AMBRA,                           ORDER
14
                  Plaintiffs,
15                                        [DISCOVERY DOCUMENT;
                        v.                REFERRED TO MAGISTRATE
16
                                          JUDGE ]
17 CITY OF GARDEN GROVE,
18 DOES 1 THROUGH 10,
   INCLUSIVE,
19
                Defendants.
20
21
22
23
24
25
26
27
28
                     STIPULATION RE: PROTECTIVE ORDER
                                        -1-
 1         Plaintiffs MARIA SALAS, NOEL SALAZAR, and M.J.S. minor, by and
 2 through his Guardian Ad Litem, MARY ANN D’AMBRA and Defendant CITY OF
 3 GARDEN GROVE, a public entity, by and through their respective counsel, hereby
 4 stipulate and agree as follows:
 5 1.      PURPOSES AND LIMITATIONS
 6         Discovery in this action is likely to involve production of confidential,

 7 proprietary or private information for which special protection from public
 8 disclosure and from use for any purpose other than prosecuting this litigation may
     be warranted.
 9
           Accordingly, the parties hereby stipulate to and petition the Court to enter the
10
     following Stipulated Protective Order. The parties acknowledge that this Order does
11
     not confer blanket protections on all disclosures or responses to discovery and that
12
     the protection it affords from public disclosure and use extends only to the limited
13
     information or items that are entitled to confidential treatment under the applicable
14
     legal principles.
15
           The parties further acknowledge, as set forth in Section 12.3, below, that this
16
     Stipulated Protective Order does not automatically entitle them to file confidential
17
     information under seal and that Local Civil Rule 79-5 sets forth the procedures that
18 must be followed and the standards that will be applied when a party seeks
19 permission from the Court to file material under seal. The parties agree that this
20 protective order does not waive the parties’ rights to object to discovery demands or
21 requests for documents and/or information.
22 2.    DEFINITIONS
23         2.1    Action: Salas et al. v. City of Garden Grove, et al. 2:20-cv-11422
24         2.2    Challenging Party: A Party or Non-Party that challenges the
25 designation of information or items under this Order.
26         2.3    “CONFIDENTIAL” Information or Items: Information (regardless
27 of how it is generated, stored or maintained) or tangible things that a Designating
28 Party believes is entitled to confidential treatment under Federal Rule of Civil
                          STIPULATION RE: PROTECTIVE ORDER
                                             -- 1 --
 1 Procedure 26(c), and as specified above in the Purposes and Limitations Statement.
 2 This also includes (1) any information copied or extracted from the Confidential
 3 information; (2) all copies, excerpts, summaries, abstracts or compilations of
 4 Confidential information; and (3) any testimony, conversations, or presentations that
 5 might reveal Confidential information.
 6         2.4    Counsel: Counsel of record for the parties to this civil litigation and

 7 their support staff.
 8        2.5 Designating Party: A Party or Non-Party that designates information
     or items that it produces in disclosures or in responses to discovery as
 9
     “CONFIDENTIAL.”
10
           2.6 Disclosure or Discovery Material: All items or information, regardless
11
     of the medium or manner in which it is generated, stored, or maintained (including,
12
     among other things, testimony, transcripts, and tangible things), that are produced or
13
     generated in disclosures or responses to discovery in this matter.
14
           2.7    Expert: A person with specialized knowledge or experience in a matter
15
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
16
     an expert witness or as a consultant in this Action.
17
           2.8    Final Disposition: When this Action has been fully and completely
18 terminated by way of settlement, dismissal, trial and/or appeal.
19       2.9 House Counsel: Attorneys other than Counsel (as defined in paragraph
20 2.4) and who are employees of a party to this Action.
21        2.10 Non-Party: Any natural person, partnership, corporation, association
22 or other legal entity not named as a Party to this action.
23         2.11 Outside Counsel of Record: Attorneys who are not employees of a
24 party to this Action but are retained to represent or advise a party to this Action and
25 have appeared in this Action on behalf of that party or are affiliated with a law firm
26 that has appeared on behalf of that party, and includes support staff.
27
28
                                               -- 2 --
                           STIPULATION RE: PROTECTIVE ORDER
 1         2.12 Party: Any party to this Action, including all of its officers, directors,
 2 boards, departments, divisions, employees, consultants, retained experts, and
 3 Outside Counsel of Record (and their support staffs).
 4         2.13 Producing Party: A Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.
 6      2.14 Professional Vendors: Persons or entities that provide litigation

 7 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
     and their employees and subcontractors.
 9
           2.15   Protected Material: Any Disclosure or Discovery Material that is
10
     designated as “CONFIDENTIAL.”
11
           2.16 Receiving Party: A Party that receives Disclosure or Discovery
12
     Material from a Producing Party.
13
     3.    SCOPE
14
           The protections conferred by this Stipulation and Order cover not only
15
     Protected Material (as defined above), but also (1) any information copied or
16
     extracted from Protected Material; (2) all copies, excerpts, abstracts, summaries, or
17
     compilations of Protected Material; and (3) any deposition testimony, conversations,
18 or presentations by Parties or their Counsel that might reveal Protected Material.
19         Any use of Protected Material at trial shall be governed by the orders of the
20 trial judge. This Order does not govern the use of Protected Material at trial.
21 4.      DURATION
22         Once a trial commences in this Action, information that was designated as
23 CONFIDENTIAL or maintained pursuant to this protective order and that is
24 introduced or admitted as an exhibit at trial becomes public and will be
25 presumptively available to all members of the public, including the press, unless
26 compelling reasons supported by specific factual findings to proceed otherwise are
27 made to the trial judge in advance of the trial. See Kamakana v. City and County of
28 Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
                                              -- 3 --
                          STIPULATION RE: PROTECTIVE ORDER
 1 showing for sealing documents produced in discovery from “compelling reasons”
 2 standard when merits-related documents are part of court record). Accordingly, the
 3 terms of this protective order do not extend beyond the commencement of the trial
 4 as to the CONFIDENTIAL information and materials introduced or admitted as an
 5 exhibit at trial.
 6 5.      DESIGNATING PROTECTED MATERIAL

 7         5.1   Exercise of Restraint and Care in Designating Material for

 8 Protection.
          Each Party or Non-Party that designates information or items for protection
 9
   under this Order must take care to limit any such designation to specific material
10
   that qualifies under the appropriate standards. The Designating Party must designate
11
   for protection only those parts of material, documents, items or oral or written
12
   communications that qualify so that other portions of the material, documents, items
13
   or communications for which protection is not warranted are not swept unjustifiably
14
   within the ambit of this Order.
15
          Mass, indiscriminate or routinized designations are prohibited. Designations
16
   that are shown to be clearly unjustified or that have been made for an improper
17
   purpose (e.g., to unnecessarily encumber the case development process or to impose
18 unnecessary expenses and burdens on other parties) may expose the Designating
19 Party to sanctions.
20        If it comes to a Designating Party’s attention that information or items that it
21 designated for protection do not qualify for protection, that Designating Party must
22 promptly notify all other Parties that it is withdrawing the inapplicable designation.
23         5.2   Manner and Timing of Designations. Except as otherwise provided
24 in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26 under this Order must be clearly so designated before the material is disclosed or
27 produced.
28       Designation in conformity with this Order requires:
                                              -- 4 --
                          STIPULATION RE: PROTECTIVE ORDER
 1        (a) for information in documentary form (e.g., paper or electronic documents,
 2 but excluding transcripts of depositions or other pretrial or trial proceedings), that
 3 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of
 4 a similar effect, and that includes the case name and case number (hereinafter
 5 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 6 portion of the material on a page qualifies for protection, the Producing Party also
 7 must clearly identify the protected portion(s) (e.g., by making appropriate markings
 8 in the margins).
          A Party or Non-Party that makes original documents available for inspection
 9
   need not designate them for protection until after the inspecting Party has indicated
10
   which documents it would like copied and produced. During the inspection and
11
   before the designation, all of the material made available for inspection shall be
12
   deemed
13
   “CONFIDENTIAL.” After the inspecting Party has identified the documents it
14
   wants copied and produced, the Producing Party must determine which documents,
15
   or portions thereof, qualify for protection under this Order. Then, before producing
16
   the specified documents, the Producing Party must affix the “CONFIDENTIAL
17
   legend” to each page that contains Protected Material. If only a portion of the
18 material on a page qualifies for protection, the Producing Party also must clearly
19 identify the protected portion(s) (e.g., by making appropriate markings in the
20 margins).
21        (b) for testimony given in depositions that the Designating Party identifies the
22 Disclosure or Discovery Material on the record, before the close of the deposition all
23 protected testimony.
24        (c) for information produced in some form other than documentary and for
25 any other tangible items, that the Producing Party affix in a prominent place on the
26 exterior of the container or containers in which the information is stored the legend
27
28
                                             -- 5 --
                          STIPULATION RE: PROTECTIVE ORDER
 1 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 2 protection, the Producing Party, to the extent practicable, shall identify the protected
 3 portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5 failure to designate qualified information or items does not, standing alone, waive
 6 the Designating Party’s right to secure protection under this Order for such material.
 7 Upon timely correction of an inadvertent failure to designate, the Receiving Party
 8 must make reasonable efforts to assure that the material is treated in accordance
     with the provisions of this Order.
 9
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10
           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
11
     designation of confidentiality at any time that is consistent with the Court’s
12
     Scheduling Order.
13
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
14
     resolution process under Local Rule 37.1 et seq.
15
           6.3    The burden of persuasion in any such challenge proceeding shall be on
16
     the Designating Party. Frivolous challenges, and those made for an improper
17
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18 parties) may expose the Challenging Party to sanctions. Unless the Designating
19 Party has waived or withdrawn the confidentiality designation, all parties shall
20 continue to afford the material in question the level of protection to which it is
21 entitled under the Producing Party’s designation until the Court rules on the
22 challenge.
23 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25 disclosed or produced by another Party or by a Non-Party in connection with this
26 Action only for prosecuting, defending or attempting to settle this Action. Such
27 Protected Material may be disclosed only to the categories of persons and under the
28 conditions described in this Order. When the Action has been terminated, a
                                             -- 6 --
                          STIPULATION RE: PROTECTIVE ORDER
 1 Receiving Party must comply with the provisions of section 13 below (FINAL
 2 DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4 location and in a secure manner that ensures that access is limited to the persons
 5 authorized under this Order.
 6         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless

 7 otherwise ordered by the court or permitted in writing by the Designating Party, a
 8 Receiving Party may disclose any information or item designated
     “CONFIDENTIAL” only to:
 9
           (a) the Receiving Party’s Counsel of Record in this Action, as well as
10
     employees of said Counsel of Record to whom it is reasonably necessary to disclose
11
     the information for this Action;
12
           (b) Experts (as defined in this Order) of the Receiving Party to whom
13
     disclosure is reasonably necessary for this Action and who have signed the
14
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15
           (c) the court and its personnel;
16
           (e) court reporters and their staff;
17
           (f) professional jury or trial consultants, mock jurors, and Professional
18 Vendors
19 to whom disclosure is reasonably necessary for this Action and who have signed the
20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21       (g) the author or recipient of a document containing the information or a
22 custodian or other person who otherwise possessed or knew the information;
23         (h) during their depositions, witnesses, and attorneys for witnesses, in the
24 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25 requests that the witness sign the form attached as Exhibit “A” hereto; and (2) they
26 will not be permitted to keep any confidential information unless they sign the
27 “Acknowledgment and Agreement to Be Bound” (Exhibit “A”), unless otherwise
28 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                               -- 7 --
                           STIPULATION RE: PROTECTIVE ORDER
 1 deposition testimony or exhibits to depositions that reveal Protected Material may
 2 be separately bound by the court reporter and may not be disclosed to anyone except
 3 as permitted under this Stipulated Protective Order; and
 4        (i) any mediator or settlement officer, and their supporting personnel,
 5 mutually agreed upon by any of the parties engaged in settlement discussions and
 6 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 7        7.3.   Counsel making the disclosure to any qualified person described herein

 8 shall retain the original executed copy of the Nondisclosure Agreement until sixty
   (60) days after this litigation has become final, including any appellate review, and
 9
   monitoring of an injunction. Counsel for the Receiving Party shall maintain all
10
   signed Nondisclosure Agreements and shall produce the original signature page
11
   upon reasonable written notice from opposing counsel. If an issue arises regarding a
12
   purported unauthorized disclosure of Confidential Information, upon noticed motion
13
   of contempt filed by the Designating Party, counsel for the Receiving Party may be
14
   required to file the signed Nondisclosure Agreements, as well as a list of the
15
   disclosed materials, in camera with the Court having jurisdiction of the Stipulation.
16
   8.     PROTECTED            MATERIAL        SUBPOENAED           OR      ORDERED
17
          PRODUCED IN OTHER LITIGATION
18        If a Party is served with a subpoena or a court order issued in other litigation
19 that compels disclosure of any information or items designated in this Action as
20 “CONFIDENTIAL,” that Party must:
21        (a) promptly notify in writing the Designating Party. Such notification shall
22 include a copy of the subpoena or court order;
23        (b) promptly notify in writing the party who caused the subpoena or order to
24 issue in the other litigation that some or all of the material covered by the subpoena
25 or order is subject to this Protective Order. Such notification shall include a copy of
26 this Stipulated Protective Order; and
27        (c) cooperate with respect to all reasonable procedures sought to be pursued
28 by the Designating Party whose Protected Material may be affected.
                                             -- 8 --
                         STIPULATION RE: PROTECTIVE ORDER
 1         If the Designating Party timely seeks a protective order in the action in which
 2 the subpoena or order was issued, the Party served with the subpoena or court order
 3 shall not produce any information designated in this action as “CONFIDENTIAL”
 4 before a determination by the court from which the subpoena or order issued, unless
 5 the Party has obtained the Designating Party’s permission. The Designating Party
 6 shall bear the burden and expense of seeking protection in that court of its
 7 confidential material – and nothing in these provisions should be construed as
 8 authorizing or encouraging a Receiving Party in this action to disobey a lawful
 9 directive from another court.
10 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11 PRODUCED IN THIS LITIGATION
12         (a) The terms of this Order are applicable to information produced by a Non-
13 Party in this Action and designated as “CONFIDENTIAL.” Such information
14 produced by Non-Parties in connection with this litigation is protected by the
15 remedies and relief provided by this Order. Nothing in these provisions should be
16 construed as prohibiting a Non-Party from seeking additional protections.
17         (b) In the event that a Party is required, by a valid discovery request, to
     produce a Non-Party’s confidential information in its possession, and the Party is
18
     subject to an agreement with the Non-Party not to produce the Non-Party’s
19
     confidential information, then the Party shall:
20
                  (1) promptly notify in writing the Requesting Party and the Non-Party
21
                  that some or all of the information requested is subject to a
22
                  confidentiality agreement with a Non-Party;
23
                  (2) promptly provide the Non-Party with a copy of the Stipulated
24
                  Protective Order in this Action, the relevant discovery request(s), and a
25
                  reasonably specific description of the information requested; and
26
                  (3) make the information requested available for inspection by the Non-
27                Party, if requested.
28
                                               -- 9 --
                           STIPULATION RE: PROTECTIVE ORDER
 1         (c) If the Non-Party fails to seek a protective order from this court within 14
 2 days of receiving the notice and accompanying information, the Receiving Party
 3 may produce the Non-Party’s confidential information responsive to the discovery
 4 request.
 5       If the Non-Party timely seeks a protective order, the Receiving Party shall not
 6 produce any information in its possession or control that is subject to the
 7 confidentiality agreement with the Non-Party before a determination by the court.
 8 Absent a court order to the contrary, the Non-Party shall bear the burden and
   expense of seeking protection in this court of its Protected Material.
 9
   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11
   Protected Material to any person or in any circumstance not authorized under this
12
   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13
   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
14
   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
15
   persons to whom unauthorized disclosures were made of all the terms of this Order,
16
   and (d) request such person or persons to execute the “Acknowledgment and
17
   Agreement to Be Bound” that is attached hereto as Exhibit A.
18 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19 PROTECTED MATERIAL
20       When a Producing Party gives notice to Receiving Parties that certain
21 inadvertently produced material is subject to a claim of privilege or other protection,
22 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24 may be established in an e-discovery order that provides for production without
25 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
26 as the parties reach an agreement on the effect of disclosure of a communication or
27 information covered by the attorney-client privilege or work product protection, the
28
                                             -- 10 --
                          STIPULATION RE: PROTECTIVE ORDER
 1 parties may incorporate their agreement in the stipulated protective order submitted
 2 to the court.
 3 12.     MISCELLANEOUS
 4         12.1 Right to Further Relief. Nothing in this Order abridges the right of
 5 any person to seek its modification by the Court in the future.
 6       12.2 Right to Assert Other Objections. By stipulating to the entry of this

 7 Protective Order, no Party waives any right it otherwise would have to object to
 8 disclosing or producing any information or item on any ground not addressed in this
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9
     ground to use in evidence of any of the material covered by this Protective Order.
10
           12.3 Filing Protected Material. A Party that seeks to file under seal any
11
     Protected Material must comply with Local Civil Rule 79-5. Protected Material may
12
     only be filed under seal pursuant to a court order authorizing the sealing of the
13
     specific Protected Material at issue. If a Party’s request to file Protected Material
14
     under seal is denied by the court, then the Receiving Party may file the information
15
     in the public record unless otherwise instructed by the court.
16
     13.   FINAL DISPOSITION
17
           After the FINAL DISPOSITION of this Action, as defined in paragraph 2.8,
18 within 30 days of a written request by the Designating Party, each Receiving Party
19 must return all Protected Material to the Producing Party. As used in this
20 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21 summaries, and any other format reproducing or capturing any of the Protected
22 Material. The Receiving Party must submit a written certification to the Producing
23 Party (and, if not the same person or entity, to the Designating Party) by the 30-day
24 deadline that (1) identifies (by category, where appropriate) all the Protected
25 Material that was returned and (2) affirms that the Receiving Party has not retained
26 any copies, abstracts, compilations, summaries or any other format reproducing or
27 capturing any of the Protected Material.
28
                                             -- 11 --
                          STIPULATION RE: PROTECTIVE ORDER
 1         Notwithstanding this provision, Counsel are entitled to retain an archival copy
 2 of all pleadings, discovery, motion papers, trial, deposition, and hearing transcripts,
 3 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 4 attorney work product, and consultant and expert work product, even if such
 5 materials contain Protected Material. Any such archival copies that contain or
 6 constitute Protected Material remain subject to this Protective Order.
 7 14. VIOLATION
 8         Any violation of this Order may be punished by appropriate measures
     including, without limitation, contempt proceedings and/or monetary sanctions.
 9
10
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11
12
13 DATED: June 16, 2021                 CARRILLO LAW FIRM, LLP
14
15
                                         By: /s/ J. Miguel Flores
16
                                            MICHAEL S. CARRILLO
17                                          J. MIGUEL FLORES
18                                          ATTORNEYS FOR PLAINTIFFS

19
20
21
22
23
24
25
26
27
28
                                             -- 12 --
                          STIPULATION RE: PROTECTIVE ORDER
 1
     DATED: June 16, 2021                 WOODRUFF SPARDLIN & SMART APC
 2
 3
 4                                         By: /s/ Brian A. Moore
 5                                            CAROLINE A. BYRNE
                                              BRIAN A. MOORE
 6                                            ATTORNEYS FOR DEFENDANT CITY
 7                                            OF GARDEN GROVE
 8
 9                    ATTESTATION REGARDING SIGNATURES

10
           I, J. Miguel Flores, attest that all signatories listed, and on whose behalf the
11
     filing is submitted, concur in the filing’s content and have authorized the filing.
12
13
14 June 16, 2021                      By: _ /s/ J. Miguel Flores_____
                                            J. MIGUEL FLORES
15
16
17
18
19
20
     IT IS SO ORDERED.
21
   Dated: ___________,
          -XQH       2021 By: ___________________________
22                            HONORABLE $/,&,$ * 526(1%(5*
23                            UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
                                              -- 13 --
                           STIPULATION RE: PROTECTIVE ORDER
 1                                       EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
           I, ______________________________________[print or type full name], of
 4
     _________________________________ [print or type full address], declare under
 5
     penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Central
 7
     District of California on _____________ in the case of Salas, et al. v. City of
 8 Garden Grove, et al., United States District Court Case No. 2:20-cv-11422. I agree
 9 to comply with and to be bound by all the terms of this Stipulated Protective Order
10 and I understand and acknowledge that failure to so comply could expose me to
11 sanctions and punishment in the nature of contempt. I solemnly promise that I will
12 not disclose in any manner any information or item that is subject to this Stipulated
13 Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action.
19 Date: ______________________________________
20 City and State where sworn and signed: _________________________________
21 Printed name: _______________________________
   Signature: _________________________________
22
23
24
25
26
27
28
                                             -- 14 --
                          STIPULATION RE: PROTECTIVE ORDER
